 ALUMINUM WORKERS INTERNATIONAL UNION6191.United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States and Canada,Local 449, AFL, is not and has not been lawfully entitled to force orrequire, by means proscribed by Section 8 (b) (4) (D), any employerin Allegheny County, Pennsylvania, to assign leveling, aligning, andsetting of refrigerated display case work on any supermarket con-struction project or any other store construction project to members ofsaid Local 449, rather than to carpenters or to members of CarpentersDistrict Council of Pittsburgh, Pennsylvania, and Vicinity, UnitedBrotherhood of Carpenters and Joiners of America, AFL.2.Within ten (10) days from the date of this Decision and De-termination of Dispute, the Respondent Union (Local 449) shallnotify the Regional Director for the Sixth Region, in writing, whatsteps the Respondent has taken herein to comply with the terms ofthis Decision and Determination of Disputes.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Determination of Disputes.Aluminum Workers International Union,Local No.135, AFLandLeona H. Boness.Case No. 13-CB-303.May 6, 1955SUPPLEMENTAL DECISION AND ORDEROn August 5, 1954, Trial Examiner Ralph Winkler issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in certain unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act and recom-mending that the complaint be dismissed in its entirety, as set forthin the Intermediate Report.Thereafter, the General Counsel filed-exceptions to the Intermediate Report and a supporting brief.On February 1, 1955, the Board issued its Decision and Order,'to which a copy of the Intermediate Report was attached, in which itreversed the Trial Examiner on the sole ground that Boness, on Sep-tember 9, 1953, had made a proper tender of dues, and found that theRespondent had violated Section 8 (b) (1) (A) and (2) of the Actby causing the unlawful discharge of Leona Boness after she had madea proper tender of back dues which was refused. The Board there-fore ordered that the Respondent make Boness whole for any loss ofearnings suffered as a result of the discrimination practiced against her.On February 15, 1955, the Respondent filed with the Board amotion for reconsideration and/or remand, alleging,inter alia,that,i 111 NLRB 411. Subsequently, on February 7, 1955, the Board issued an Order Cor.recting Decision and Order.112 NLRB No. 80. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDsince no action was taken by the Respondent with respect to Boness'discharge until after she had been requested to pay, and had refusedto pay both her back dues and reinstatement fee, it is immaterial thatshe had made an attempt to pay her dues on September 9, 1953, and,accordingly, her September tender of dues does not render her subse-quent discharge unlawful.The motion for reconsideration is hereby granted, and the Board,having reconsidered the matter, sustains its original Decision andOrder as noted herein, and, as a basis therefore, makes the followingfindings :1.As the complainant had, at the time when she tendered her backdues on September 9, 1953,2 no knowledge ofa specificreinstatementfee then owing, she was not legally obligated to pay a fee, the amountof which had neither been determined nor brought to her attention.Therefore, as a tender of all her-back dues %vas made prior to the Re-spondent's request for discharge, and was refused, we find, as we-didin the original Decision, that on September 9, Boness made a propertender, by reason of which she was no longer delinquent as to backdues and became automatically entitled to union membership in goodstanding.'Accordingly, the subsequent act of the Respondent incausing the complainant's discharge was unlawful and a violationof Section 8 (b) (1) (A) and (2) of the Act.42.Even if the September 9 tender were not in itself sufficient basisupon which .to forestall a lawful discharge for failure to pay uniondues, we still find without merit, as hereinafter noted, the Respondent'sargument raised in its motion for reconsideration.As set forth in the Intermediate Report attached to the originalDecision and Order, the Respondent, on September 24, informed thecomplainant for the first time that it would not accept her back dueswithout the payment of a $15 reinstatement fee. On October 27, andagain on November 4, after Boness had several times tendered herback dues but had refused to pay the specified $15 reinstatement fee,the respondent requested her discharge.As the Company had ap-parently not been advised as to whether Boness had been expelledfrom the Union, the discharge request was not immediately actedupon.On November 6, Boness sent the Respondent by registered maila letter allegedly containing 3 money orders covering her $15 rein-Unless otherwise indicated, all dates refer to 1953sThe Respondent argued in its motion for i econsideiation that the theory upon whichthe Board decided this case, namely, that the September 9 offer of back payment was properand the September 10 rejection unlawful, was not advanced or relied upon by the GeneralCounsel in the pioceedings before the Trial ExaminerAs the record discloses that thesufficiency of the tender was in fact litigated by the parties before the Trial Examiner andas wenow find that the tender was sufficient, we find this contention without merit6We deem it unnecessary to find, and therefore delete the finding made in the earlierDecision and Order, that the complainant became automatically suspendedfromthe Unionon September 1. ALUMINUM WORKERS INTERNATIONAL UNION621statement fee, and her current and delinquent dues.' The Respondentrefused the tender.Finally, on November 19, pursuant to the new re-quest by the Respondent, the Company discharged the complainant.Because the Trial Examiner concluded that October 27, the date ofthe Respondent's first discharge request, was the "cut-off" date, hefound it unnecessary to resolve the issue of whether the November 6tender by Boness included the reinstatement fee.Upon the facts here-in recited, and particularly in view of the undisputed fact that Bonesspurchased and signed the $15 money order on November 6, and sentthe envelope containing her dues by registered mail to the Respondenton that (late,there appears to be insufficient evidence in the record toovercome Boness' corroborated testimony that she included the $15money order in the envelope.Accordingly, we find that Boness didin fact tender her current and delinquent dues and the specified $15reinstatement fee on November 6, and that the tender was refused bythe Respondent.The Trial Examiner, relying upon an earlier Board decision,' ineffect found that a belated tender does not forestall a valid discharge.However, we hold that a full and unqualified tender made anytimeprior to actual discharge, and without regard as to when the requestfor discharge may have been made, is a proper tender and a subse-quent discharge based upon the request is -unlawful.'Accordingly, aswe have found that the complainant herein tendered her back dues andreinstatement fee on November 6; that the Respondent thereafter re-fused to accept this tender; and that the complainant was subsequentlydischarged pursuant to the Respondent's request on November 19, wehold without merit the fact that the Respondent had requested the dis-charge on October 27, and find that the complainant, in making themaximum tender demanded by the Union 8 before her actual discharge,6 Boners testified, as corroborated by other General Counsel witnesses, that on the morn-ing of November 6, upon the advice of the Company secretary, and with $15 advanced toher by the secretary, Bones' and another employee went to the post office, made out a $15money order, enclosed it along with 2 other $6 money orders. 2 explanation slips, and herdues hook, in an envelope and mailed it to the RespondentThe Respondent admits receiv-nip on November 6, the envelope enclosing the 2 $6 money orders, but claims that it con-tained no money order covering the X15 icinstatement feeSometime thereafter, Tetzlaff,president of the Respondent Union, attempted to give the envelope back to Boness whorefused to accept itOn or about November 18, Tetzlaff turned the envelope over to thecompany president along with a new request for Boness' dischargeThe company presi-dent in turn, gave it to lioness when she was discharged on the following day. Bonessand the eompanv secretary testified that the $15 money order was among the contents ofthe envelope when it was returned to Boners on November 19The envelope, the explana-tion slips, and photostatic copies of the 2 $6 money orders and the November 6, $15 moneyorder, are part of the record in this ease0 Chisholm-RuderCompany. Ine.94 NLRB 508To the extent that this decision is inconsistent with theChssholnz-Rydercase,that caseis hereby overialed8We may assume, and need not decide, the legality of requiring the payment of theparticular reinstatement fee here involvedSeeFood Machines y and Chemical Cot pot anon,99 NLRB 1430 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas protected against discharge based on the Respondent's request.We conclude, therefore, that the Respondent Union's act in causing thecomplainant's discharge was a violation of Section 8 (b) (1) (A) and(2) of the Act.As the effect of the unfair labor practices upon commerce, theremedy, the conclusions of law, and the Order of our original Decisionand Order are not inconsistent with our findings herein, we herebyadopt them as part of this Supplemental Decision and Order.MEMBERLEEDOM took no part in the consideration of the above Sup-plemental Decision and Order.Sutherland Paper CompanyandUnited Paper Workers of Amer-ica, CIO,Petitioner.Case No. 7-RC-2677.May 6, 1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Emil C. Farkas, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) andSection 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's Kalamazoo, Michigan, operations.TheIndependent, which has represented all production and maintenanceemployees since 1937, and the Paper Makers, are in substantial agree-ment with the unit position of the Petitioner.The Printing Pressmen,however, seeks to sever from the existing production and maintenanceunit all printing and cutting pressmen, feeder operators, their assist-ants, helpers, and apprentices.Local 507 desires to represent the same1 The following labor organizations were permitted to intervene at the hearing : Inde-pendent Union of Sutherland Paper Company Employees, Inc, herein called Independent ;International Brotherhood of Paper Makers, AFL, herein called Paper Makers , Interna-tional Printing Pressmen & Assistants' Union of North America, AFL, herein called Print-ing Pressmen , and Painting Specialties & Paper Products Union, Local 507, affiliated withInternational Printing Pressmen & Assistants' Union of North America, AFL, herein calledLocal 507.112 NLRB No. 88.